Por cuanto, establecido pleito sobre acción negatoria de servidumbre, declaración de medianería y otros extremos se dictó sentencia declarando sin lugar la demanda con las cos-tas a los demandantes y en el memorándum que para cobrar-*1010las presentaron los demandados incluyeron como honorarios de su abogado la cantidad de $500;
Pob otjaNto, los demandantes impugnaron esa partida como excesiva y la corte de distrito la rebajó a $400 cuya resolución apelaron los demandantes;
Pob cuanto, los apelantes no han hecho especificación de •errores en su alegato y de la lectura de él no encontramos motivo para declarar que la corte inferior cometiera error en la resolución expresada;
Pob tanto, debemos confirmar y confirmamos la resolu-ción apelada.